Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1, 3-13, and 15 are currently pending in the present application.
Claims 1, 9, and 15 are currently amended; claims 2, 14, and 16-18 have been canceled by the applicant; claims 3, 4, 6, 8, and 11-13 have been previously presented; and claims 5, 7, and 10 are original.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2022 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are rendered moot in light of the new rejections set forth below.  
Claim Rejections - 35 USC § 112
Claims 1, 3-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re: independent claims 1 and 9, there is no disclosure in either the written or illustrated portions of the present specification reciting that the orthographic projection of the bent conductive lines has a snake-like shape matching a shape of an orthographic projection of the spacers. Paragraph 47 of the present specification recites that the projections are complementary, but further defines the term “complementary” as meaning that the orthographic projection of the conductive pattern is not overlapped with the projection of the spacer. In other words, the present specification discloses that the of the shape of the projections do not match the shape of the spacers.
It is respectfully suggested that claims 1 and 9 be amended to remove the term “matching” and instead use the term “complementary” and set forth the above-noted definition of “complementary” from paragraph 47 into the body of each independent claim.
Re: claims 2-8, 10-13, and 15, because they depend upon either claim 1 or claim 9, they are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (US 5956112), of record, in view of Zhou (US 2020/0124900), of record and Song (US 6741314).
Re: claim 1, Fujimori discloses the steps of forming a conductive pattern 25 on a base substrate 1 (Fig. 8); coating a liquid photo-curable material 26 (col. 9, lines 27-30) at a side of the conductive pattern 25 away from the base substrate (Fig. 8); and performing an exposure process on the liquid photo-curable material 26 from a side of the base substrate 1 away from the conductive pattern 25 by using the conductive pattern as a mask (Fig. 8; col. 10, lines 6-7), wherein a portion of the liquid photo-curable material not corresponding to the conductive pattern is cured to form spacers 7 (Figs. 8, 10; col. 13, lines 33-49).
Fujimori does not explicitly disclose the step of removing a portion of the liquid photo-curable material that is uncured after performing the exposure process from the side of the base substrate away from the conductive pattern by using the conductive pattern as a mask and does not disclose that the conductive pattern on the base substrate comprises bent conductive lines, and an orthographic projection of the bent conductive lines on the base substrate has a snake-like shape matching a shape of an orthographic projection of the spacers on the base substrate.
Zhou discloses the step of removing a portion of the liquid photo-curable material 8 that is uncured (Figs. 2, 4; para. 37, steps 2-5), where Fujimori discloses the step of performing the exposure process from the side of the base substrate away from the conductive pattern by using the conductive pattern as a mask as set forth above with respect to claim 1.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of removing a portion of the liquid photo-curable material that is uncured, as disclosed by Zhou, in the method disclosed by Fujimori for the purpose of removing any remaining residue in the hollow cell.
Song discloses that the conductive pattern 70 (Fig. 3) on the base substrate 100 (Fig. 4) comprises bent conductive lines (Fig. 3), and an orthographic projection of the bent conductive lines on the base substrate has a snake-like shape matching a shape of an orthographic projection of the spacers on the base substrate (Figs. 3, 4; col. 6, lines 3-18).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the conductive pattern on the base substrate comprise bent conductive lines, and an orthographic projection of the bent conductive lines on the base substrate has a snake-like shape matching a shape of an orthographic projection of the spacers on the base substrate, as disclosed by Song, in the method disclosed by Fujimori and Zhou for the purposes of optimizing the aperture ratio and preventing the conducting lines from being seen by a viewer of the device.
Re: claim 3, Fujimori, Zhou and Song disclose the limitations of claim 1, and Zhou further discloses that the step of removing the portion of the liquid photo-curable material that is uncured comprises: using a solvent to dissolve and remove the portion of the liquid photo-curable material that is uncured (para. 37, step 5 where the solvent is ethanol).
Re: claim 4, Fujimori, Zhou and Song disclose the limitations of claim 1, and Fujimori further discloses that the liquid photo-curable material comprises a resin (col. 13, line 34 discloses photocurable resin), a diluent (col. 13, lines 33-34 disclose a liquid crystal material), and a photoinitiator (col. 13, line 34). While Fujimori does not explicitly disclose that the resin is epoxy resin, it has been held that the selection of a known material based on its suitability for its intended use is a prima facie indicator of obviousness (MPEP § 2144.07).
Re: claim 7, Fujimori, Zhou and Song disclose the limitations of claim 1, and Fujimori further discloses the step of forming an alignment film at the side of the conductive pattern before coating the liquid photo-curable material at the side of the conductive pattern away from the base substrate (col. 13, lines 26-28; 33-39). While Fujimori does not explicitly disclose that the alignment film is formed at a side of the conductive pattern away from the base substrate, a person of ordinary skill in the art at a time prior to the effective date would have known to dispose the alignment film so that it comes into direct physical contact with the liquid crystal layer in order to provide a pre-tilt to the directors of the liquid crystal molecules disclosed in close proximity thereto. Hence, the claim limitation is the obvious use of a known technique in a known device that yields predictable results.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori, in view Zhou, Song, and Wang (CN106932933), of record.
Re: claim 5, Fujimori, Zhou and Song disclose the limitations of claim 1; however, none of the references explicitly discloses that a material of the conductive pattern is an opaque material.
Wang discloses that a material of the conductive pattern 013 is an opaque material (Fig. 1b; para. 47).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a material of the conductive pattern be an opaque material, as disclosed by Wang, in the method disclosed by Fujimori, Zhou, and Song for the purpose of reducing the material cost of the conductive pattern as compared to the cost of transparent conducting material, such as indium tin oxide.
Re: claim 8, Fujimori, Zhou and Song disclose the limitations of claim 1; however, none of the references explicitly discloses the steps of providing a liquid crystal molecular material between adjacent ones of the spacers; and providing an opposing substrate at a side of the spacers away from the base substrate, wherein the opposing substrate includes a substrate, a common electrode located at a side of the substrate close to the liquid crystal antenna substrate and a radiation patch located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening in an overlapping region of the radiation patch and the conductive pattern.
Wang discloses the steps of providing a liquid crystal molecular material 015 between adjacent ones of the spacers 016 (Fig. 1b); and providing an opposing substrate 011 at a side of the spacers away from the base substrate 012, wherein the opposing substrate includes a substrate 011, a common electrode 013 located at a side of the substrate close to the liquid crystal antenna substrate (Fig. 1b) and a radiation patch 019 located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening (Fig. 1b, where the tops of the spacers are disposed in the opening) in an overlapping region of the radiation patch and the conductive pattern 017 (Fib. 1b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the steps of providing a liquid crystal molecular material between adjacent ones of the spacers; and providing an opposing substrate at a side of the spacers away from the base substrate, wherein the opposing substrate includes a substrate, a common electrode located at a side of the substrate close to the liquid crystal antenna substrate and a radiation patch located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening in an overlapping region of the radiation patch and the conductive pattern, as disclosed by Wang, in the method disclosed by Fujimori, Zhou and Song for the purposes of modulating the liquid crystal layer by selectively applying a voltage greater than the liquid crystal molecule threshold across the electrode pair, where the data transmitted through the liquid crystal layer can be transmitted by the radiation patch.
Claims 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Wang and Song.
Re: claim 9, Fujimori discloses a base substrate 1 (Fig. 8); a conductive pattern 25 located on the base substrate (Fig. 8); and spacers 2, 7 located at a side of the conductive pattern away from the base substrate (Figs. 9, 10).
Fujimori does not explicitly disclose a shape of an orthographic projection of the conductive pattern on the base substrate is complementary to a shape of an orthographic projection of the spacers on the base substrate and that the conductive pattern on the base substrate comprises bent conductive lines, and an orthographic projection of the bent conductive lines on the base substrate has a snake-like shape matching a shape of an orthographic projection of the spacers on the base substrate.
Wang discloses that a shape of an orthographic projection of the conductive pattern 018 on the base substrate 012 is complementary to a shape of an orthographic projection of the spacers 016 on the base substrate (Fig. 1b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a shape of an orthographic projection of the conductive pattern on the base substrate be complementary to a shape of an orthographic projection of the spacers on the base substrate, as disclosed by Wang, in the device disclosed by Fujimori for the purpose of positioning the upper portion of the spacers within the groove created by the corresponding electrode on the opposite substrate. By positioning the spacers in this manner, they are provided with additional structural support.
Song discloses that the conductive pattern 70 (Fig. 3) on the base substrate 100 (Fig. 4) comprises bent conductive lines (Fig. 3), and an orthographic projection of the bent conductive lines on the base substrate has a snake-like shape matching a shape of an orthographic projection of the spacers on the base substrate (Figs. 3, 4; col. 6, lines 3-18).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the conductive pattern on the base substrate comprise bent conductive lines, and an orthographic projection of the bent conductive lines on the base substrate has a snake-like shape matching a shape of an orthographic projection of the spacers on the base substrate, as disclosed by Song, in the method disclosed by Fujimori for the purposes of optimizing the aperture ratio and preventing the conducting lines from being seen by a viewer of the device.
Re: claim 10, Fujimori, Wang and Song disclose the limitations of claim 9; and Wang further discloses that a material of the conductive pattern 018 is an opaque material (Fig. 1b; para. 47).
Re: claim 12, Fujimori, Wang and Song disclose the limitations of claim 9, and Fujimori further discloses the step of forming an alignment film at the side of the conductive pattern before coating the liquid photo-curable material at the side of the conductive pattern away from the base substrate (col. 13, lines 26-28; 33-39). While Fujimori does not explicitly disclose that the alignment film is formed at a side of the conductive pattern away from the base substrate, a person of ordinary skill in the art at a time prior to the effective date would have known to dispose the alignment film so that it comes into direct physical contact with the liquid crystal layer in order to provide a pre-tilt to the directors of the liquid crystal molecules disclosed in close proximity thereto. Hence, the claim limitation is the obvious use of a known technique in a known device that yields predictable results.
Re: claim 13, Fujimori, Wang and Song disclose the limitations of claim 9; and Wang further discloses an opposing substrate 011 located as a side of the spacers 016 away from the base substrate 012; and a liquid crystal layer 015 located between the base substrate and the opposing substrate and located between adjacent ones of the spacers 016 (Fig. 1b), wherein the opposing substrate includes a substrate 011, a common electrode 013 located at a side of the substrate close to the liquid crystal antenna substrate (Fig. 1b) and a radiation patch 019 located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening (Fig. 1b, where the tops of the spacers are disposed in the opening) in an overlapping region of the radiation patch and the conductive pattern 017 (Fib. 1b).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori, in view of Zhou, Song and Lu (US 2016/0342078), of record.
Re: claim 6, Fujimori, Zhou, and Song disclose the limitations of claim 1; and Fujimori further discloses that the spacers 7 are configured to be in contact with an opposing substrate 19 to maintain a gap between the substrates. 
However, none of the references explicitly discloses that a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns.
Lu discloses that a size of the spacers 13 (Fig. 3) in a direction perpendicular to the base substrate is greater than 50 microns (para. 29 discloses a range of 100 – 300 microns).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns, as disclosed by Lu, in the method disclosed by Fujimori, Zhou, and Song for the purpose of defining the interval between the mask and the base substrate (see para. 29 of Lu).
Re: claim 15, Fujimori, Zhou, and Song disclose the limitations of claim 1, and Fujimori further discloses that the spacers 7 are configured to be in contact with an opposing substrate 19 to maintain a gap between the substrates (capability disclosed in at least Fig. 18).
However, neither reference explicitly discloses that a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns.
Lu discloses that a size of the spacers 13 (Fig. 3) in a direction perpendicular to the base substrate is greater than 50 microns (para. 29 discloses a range of 100 – 300 microns).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns, as disclosed by Lu, in the method disclosed by Fujimori, Zhou, and Song for the purpose of defining the interval between the mask and the base substrate (see para. 29 of Lu).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Wang, Song, and Lu.
Re: claim 11, Fujimori, Wang, and Song disclose the limitations of claim 9, and Fujimori further discloses that the spacers 7 are configured to be in contact with an opposing substrate 19 to maintain a gap between the substrates (capability disclosed in at least Fig. 18).
However, none of the references explicitly discloses that that a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns.
Lu discloses that a size of the spacers 13 (Fig. 3) in a direction perpendicular to the base substrate is greater than 50 microns (para. 29 discloses a range of 100 – 300 microns).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns, as disclosed by Lu, in the device disclosed by Fujimori, Wang, and Song for the purpose of defining the interval between the mask and the base substrate (see para. 29 of Lu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871